i          i       i                                                                           i       i       i




                                   MEMORANDUM OPINION

                                            No. 04-08-00736-CV

                            IN RE TEXAS DEPARTMENT OF FAMILY
                                 AND PROTECTIVE SERVICES

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: October 29, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 1, 2008, relator filed a petition for a writ of mandamus. The court has

considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for a writ of mandamus is DENIED. See TEX . R. APP . P. 52.8(a).

                                                             PER CURIAM




          … This proceeding arises out of standing orders entered by the Honorable Richard Garcia, associate judge
           1

of the Bexar County Children’s Court.